       Case 3:20-cr-00794-JLS Document 30 Filed 12/08/20 PageID.75 Page 1 of 1




 1
 2
 3                         UNITED STATES DISTRICT COURT
 4                      SOUTHERN DISTRICT OF CALIFORNIA
 5   UNITED STATES OF AMERICA                      Case No. 20-CR-0794 JLS
 6                Plaintiff,
                                                   ORDER CONTINUING MOTION
 7          v.                                     HEARING/TRIAL SETTING AND
                                                   EXCLUDING TIME UNDER
 8   OMAR ROQUE-BRICENO,                           SPEEDY TRIAL ACT
 9                Defendant.                       The Honorable Janis L. Sammartino
10
11         Good cause having been shown, the Court continues the upcoming motion
12 hearing/trial setting from December 11, 2020 to January 15, 2021, at 1:30 p.m., and orders
13 time excluded from the date of this order through January 15, 2021, under the Speedy Trial
14 Act. In light of the ongoing judicial emergency identified in Orders of the Chief Judge, see,
15 e.g., Order Numbers 18, 24, 27, 30, 31(a), 33, 36, 40 and 52, and for the reasons provided
16 in the parties’ joint motion, the Court finds that the ends of justice served by granting a
17 continuance outweigh the best interest of the public and the defendant in a speedy trial. See
18 18 U.S.C. § 3161(h)(7)(A).
19         SO ORDERED.
20 Dated: December 8, 2020
21
22
23
24
25
26
27
28
